Citation Nr: 1640929	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-13 267	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected headaches.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected headaches.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 RO decision.  In December 2014, the Board remanded the case to allow the Veteran an opportunity to present sworn testimony during a hearing before a Veterans Law Judge.  Such a hearing was accomplished in March 2015.  

During the hearing, the Veteran withdrew his appeal as to a disability rating in excess of 50 percent for post-traumatic headaches, which had been previously certified to the Board.  The Board therefore lacks jurisdiction over it and will address this matter no further.  

Although new medical evidence has been added to the record since the most recent RO review, the Veteran and his representative have waived initial RO review of the new evidence.

The issues of entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected headaches, and entitlement to a total disability rating based upon individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2002, the RO held that a psychiatric disability, to include depression, adjustment disorder, dysthymia, posttraumatic stress disorder, obsessive compulsive disorder, and bipolar disorder was not caused by his service-connected headaches, and was not aggravated by his headaches; the Veteran did not appeal this denial to the Board.  

2.  New and material evidence regarding service connection for the Veteran's acquired psychiatric disability has been submitted since the May 2002 RO decision.


CONCLUSION OF LAW

The May 2002 RO decision denying service connection for an acquired psychiatric disability is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends his psychiatric disability is either directly related to service, when he claims he received a serious electrical shock, or that his psychiatric disability was proximately caused by his service-connected headaches.  Service connection for an acquired psychiatric disability was previously denied in May 2002 and he is now attempting to reopen the claim.  Although he filed a notice of disagreement with the May 2002 decision, and provided testimony during a September 2002 RO hearing, he did not perfect an appeal to the Board.  Therefore, this decision became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In May 2002, the RO held that a psychiatric disability, to include depression, adjustment disorder, dysthymia, posttraumatic stress disorder, obsessive compulsive disorder, and bipolar disorder was not caused by his service-connected headaches, and was not aggravated by his headaches.  The evidence of record at that time included service treatment records, medical records dated up to 2002, Social Security disability records, VA medical opinions, and some private medical evidence, as well as the Veteran's own contentions.  

Generally, a claim that has been denied in an un-appealed AOJ decision may not thereafter be reopened unless new and material evidence is presented with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The Court of Appeals for Veterans Claims has interpreted the language of section 3.156(a) as establishing a low threshold for what is considered new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the most recent denial in May 2002, the Veteran has submitted recent medical records, and has presented sworn testimony during the March 2015 hearing on appeal.  His father testified as to the changes in his son since his childhood.  He also described the difficulties he and his wife experienced since the Veteran moved back into their home after his divorce.

Multiple and voluminous VA medical records from several VA medical facilities dated between 2002 and 2015 reflect that the Veteran has had a complicated and difficult struggle with his various medical problems, but particularly his psychiatric disabilities over these years.  In 2001 and 2002, he developed an addiction to painkillers which were originally prescribed after a 1996 automobile accident.  He was hospitalized upon multiple occasions on account of suicidal ideation.  He spent considerable energy during this time attempting to support a claim, which he has since withdrawn, for service connection for PTSD, and explored various stressor events with his therapists.  These stressor events included having been present at the Jonestown massacre when hundreds of people committed mass suicide, that he was involved in the failed Iranian hostage rescue attempt, and having worked for the National Security Agency after discharge from service.  His continuing angst regarding his marriage and divorce are also reflected in these medical records.  

The Veteran submitted a private medical opinion in August 2009.  In this opinion, a physician rendered a diagnosis of organic affective disorder, depressed type, with psychotic feathers and attributed this diagnosis to the electrocution he experienced in the military.   

All of this evidence is new, in that it was not considered by the RO in 2002.  Much of it is material as it represents the continuity of the Veteran's psychiatric disability.  In particular, the medical opinion linking the Veteran's psychiatric disorders to an electrocution event during service is material to the question of nexus between service and the claimed disability.  Given the low threshold established for new and material evidence under Shade, the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened.

When new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the appellant's reopened claim without prejudice to the Veteran, however.  Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

The previously-denied claim for entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected headaches is reopened.  To this extent only, the appeal is granted.


REMAND

On remand, additional development should be undertaken to ensure that all of the relevant information to decide the claim is before the adjudicator.  Also, upon remand, the RO is required to perform a de novo review of the evidence of record, including all newly-obtained evidence.  As noted above, for purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus.  Now that the claim has been reopened, however, evaluating the credibility of the evidence is appropriate and indeed required to ensure a fair adjudication of the Veteran's appeal.

In this regard, although the Veteran formally withdrew his claim for service connection for PTSD in 2009, case law dictates that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, it appears that the Veteran is claiming that he has depression and anxiety related to his claimed stressful experiences.

Careful review of the Veteran's service treatment records reveals that he was provided with mental health treatment during service.  Service mental health records are stored separately from the remainder of the Veteran's service medical treatment records and they have not been requested by the RO.  As these records might provide a basis for a grant of service connection on a direct basis, they are particularly relevant to the instant appeal and they should be obtained prior to further review.  

A hallmark of the Veteran's assertions before VA, and indeed in the medical and psychiatric histories he relates to his medical care providers, is inconsistency, including even some outright contradictions.  Given his poor reliability, it is especially important that all medical opinions be fully informed by a thorough review of the original, contemporaneous records.  

For instance, the Veteran has reported that he was electrocuted while vacuuming, and/or while working on a faulty computer.  He related to the physician who wrote the August 2009 medical opinion in favor of his claim that he lost consciousness and lost his vision for a few days, and spent some time in the hospital recovering.  Review of the Veteran's service treatment records, however, reflects he reported to the emergency room saying that he had backed into an electric socket.  Upon examination, there was no burn, but he had a headache in his whole head, and his vision was slightly blurry.  He was given aspirin and told to rest that evening.  He did not spend any additional time in the hospital in connection with this incident.  

Review of the Veteran's VA records further reflects that service connection for headaches was granted not on the basis of this electric socket incident, but because the Veteran was involved in a motor vehicle accident during service.  He complained of headaches after the accident and was given a diagnosis of post-traumatic headaches.  There are no additional reports after this incident, indicating he did not require any follow-up care.

The Veteran's general unreliability as a historian also comes into play in his statements regarding being at Jonestown, being part of the failed Iranian hostage rescue mission, and working for the National Security Agency.  His service personnel records do not provide any support for these statements; rather they reflect that he was a computer operator, working with the old punch card computers.  It is also important to note that if he indeed worked for the National Security Agency, such work would not have constituted active military service, and thus would not qualify him for veterans' benefits based upon such employment, or events occurring during such employment.  

Additional evidentiary development is required to fully develop the Veteran's claim for unemployability benefits as well.  It appears clear that the Veteran is indeed unable to hold down a job; as confirmed by the Social Security Administration, and by VA's vocational rehabilitation service.  However, whether he is rendered unemployable due solely to service-connected disability is unclear.  Prior to re-adjudicating the unemployability claim, the RO should obtain the Veteran's complete vocational rehabilitation records.  Currently, only brief summaries from his vocational rehabilitation counselor are available for review.  The complete records are particularly important in this case because of the Veteran's propensity for mis-reporting events to his mental health care providers.  For instance, he reported to his therapist that he had graduated from watch-making school, which the VA paid for, and that he had several job prospects in this area.  However, review of the available vocational rehabilitation summary shows that he was unable to finish the school, and that the vocational rehabilitation service declared him to be infeasible for employment, in part because he was unable to complete this schooling. 

As the appeal is being remanded anyway, the Veteran's VA treatment records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since May 2015 for inclusion in the file.  As the Veteran receives care from multiple VA facilities, including those in Florida and Nebraska, care should be taken to ensure all available records have been obtained.

2.  The RO should secure the Veteran's complete service mental health records through official channels.

3.  Only after obtaining the records requested above, to the extent they are available, then the Veteran should be afforded a VA psychiatric examination.  

The claims folder, including the records requested above, must be made available to the examiner for review before the examination.  It is particularly important that the examiner review the Veteran's service treatment records and his service mental health records carefully.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.

The examiner is requested to render an opinion as to whether it is more, less, or equally likely that the Veteran's currently-shown acquired psychiatric disability had its inception during service.  

If not, then the examiner should determine whether the current psychiatric disability was more, less, or equally likely to have been proximately caused or aggravated by the Veteran's service-connected post-traumatic headaches.  

A complete rationale for all opinions expressed must be fully explained, to facility understanding on the part of VA adjudicators and the Veteran himself.

4.  The RO should obtain the Veteran's complete vocational rehabilitation folder and associate it with the claims folder.

5.  After the development requested above has been completed, the RO should again review the question of entitlement to service connection for an acquired psychiatric disorder, either as directly related to service or as proximately caused by or aggravated by service-connected headaches.  If the benefit sought on appeal, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

6.  After adjudicating the psychiatric claim, the RO should turn to the unemployability claim.  If service connection remains denied for a psychiatric condition, then the RO should send the TDIU issue to the appropriate official for consideration of TDIU on an extraschedular basis based on whether the service-connected post-traumatic headaches alone render him unable to obtain or retain gainful employment. 

7.  After receiving a determination on the extraschedular TDIU claim, readjudicate it.  If the benefit sought on appeal, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


